Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 
   	 This action is responding to the amendment filed on 6/17/2022. 
	Claims 21-40 are allowed in the application.  
The terminal disclaimer filed on 6/17/2022 is acknowledged.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	While Heirich (US20090219288, cited) discloses interactive debugging and monitoring of shader programs executing on a graphics processor, Song discloses capturing CPU related information and display of CPU and GPU information, Ritts (us20110018884, cited) discloses allowing a user to modify the graphics commands and application and Xu discloses providing a user interface for graphics hardware design debugging and verification, US7,711,990  teaches  capturing state information associated with operations of a GPU using existing circuitry associated with the GPU and debugging the GPU state information, US7600155 teaches monitoring criteria and circuitry to initiate the storage of execution state information for debugging program to analyze the execution state information, ultimately, the prior arts of record, taken alone or in combination, do not teach at least in response to detecting of a breakpoint for the graphics application: suspending the execution of the graphics application; and preventing additional graphics commands corresponding to the graphics application from being sent to the GPU while allowing commands corresponding to at least one other application to be sent to the GPU.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INSUN KANG/Primary Examiner, Art Unit 2193